20-11254-jlg    Doc 970    Filed 08/31/20 Entered 08/31/20 12:45:24           Main Document
                                        Pg 1 of 16
                                                     Hearing Date: September 14, 2020 at 3:00 pm
                                                     Objections Due: September 7, 2020 at 4:00 pm


ADAM L. ROSEN PLLC
2-8 Haven Avenue, Ste. 220
Port Washington, NY 11050
Adam L. Rosen
516-407-3756
adam.rosen@alrcounsel.com

WOLF POPPER LLP
845 Third Avenue
New York, NY 10022
Chet B. Waldman
212-451-9624
cwaldman@wolfpopper.com

Attorneys for Corporación Nacional de
 Consumidores y Usuarios de Chile

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                           Chapter 11

LATAM Airlines Group S.A., et al.,              Case No. 20-11254 (JLG)

                     Debtors.                   Jointly Administered




                  MOTION OF CORPORACIÓN NACIONAL DE
        CONSUMIDORES Y USUARIOS DE CHILE FOR ORDER (I) MODIFYING
          OR ANNULLING AUTOMATIC STAY OF 11 U.S.C. §362 TO PERMIT
          CONTINUATION OF CHILEAN ACTION, AND (II) SCHEDULING A
           JOINT HEARING WITH THE CHILEAN INSOLVENCY COURT

TO:     THE HONORABLE JAMES L. GARRITY JR.
        UNITED STATES BANKRUPTCY JUDGE:

        Corporación Nacional de Consumidores y Usuarios de Chile (the “Movant”), as

representative of certain Chilean consumers (collectively, the “Consumers”) who purchased air

travel tickets from LATAM Airlines Group S.A. (the “LATAM Parent”) and its affiliated debtors
20-11254-jlg         Doc 970         Filed 08/31/20 Entered 08/31/20 12:45:24                         Main Document
                                                  Pg 2 of 16



(collectively, the “Debtors”), respectfully submits this motion (the “Motion”) for an order

modifying or annulling the automatic stay of section 362 of title 11, United States Code (the

“Bankruptcy Code”), solely to the extent necessary to permit Movant to continue to prosecute the

action pending in the 23rd Civil Court of Santiago, Chile (the “Chilean Action”), case part

C-8498-020 (the “Chilean Civil Court”) and the related appeal, in order to determine the amount

of the Consumer’s claims, but not to enforce any judgment or settlement obtained by the

Consumers in the Chilean Action.

         In addition, Movant respectfully requests that the Court consider scheduling a joint hearing

with the Chilean Insolvency Court (defined below) to consider the issues raised by this Motion,

including whether this Court and the Chilean Insolvency Court should modify their respective

stays to permit Movants to proceed with the Chilean Action to the extent outlined below.

         In support of the Motion, Movant respectfully submits the following as well as the

Declaration of Mauricio Tapia Rodríguez dated August 27, 2020 (the “Tapia Decl.”).

                                   PRELIMINARY STATEMENT

         1.        The purpose of this Motion is to inform this Court of the status of the Chilean

Action, seek modification of the automatic stay, and suggest that this Court and the Chilean

Insolvency Court conduct a joint hearing or conference to consider the fairest and most

                                                                                              1
expeditious method of determining the amount of the Consumer’s claims. Presently, Movants are

in the difficult position of being subject to two separated stays: the automatic stay in these cases

and the stay imposed by the Chilean Insolvency Court which is on appeal.



1 A joint hearing or conference is consistent with the “Guidelines for Communication and Cooperation Between Courts in
Cross-Border Insolvency Matters” (the “Cross-Border Guidelines”), a copy of which is attached to the “Debtors’ Motion for
Entry of an Order Approving Cross-Border Court-to-Court Communications Protocol,” dated June 30, 2020 (ECF 413). An order
approving the motion does not appear on the docket.



                                                              2
20-11254-jlg     Doc 970      Filed 08/31/20 Entered 08/31/20 12:45:24              Main Document
                                           Pg 3 of 16



       2.      Movants submit that it is in the best interests in the efficient administration of these

cases for this Court and the Chilean Insolvency Court to agree on a procedure to liquidate the

Consumer’s claims. Movant submits that involving the Chilean Insolvency Court is necessary

considering the sensitive political and economic issues in Chile related to the Covid-19 pandemic

and the related economic consequences.

                                     BACKGROUND

The Chapter 11 Filing

       3.      On May 26, 2020 (the “Filing Date”), certain of the Debtors (the LATAM Parent

and twenty-eight (28) affiliated debtors) filed chapter 11 petitions in this Court. On July 7 and July

9, 2020, nine (9) additional Debtors filed chapter 11 petitions in this Court.

The Chilean Action

       4.      On May 29, 2020, Movant, as the legal representative of the Consumers under

applicable Chilean law, filed a complaint (the “Complaint”) against the LATAM Parent in the

Chilean Civil Court seeking damages and other relief relating to the cancellation or rescheduling

of air travel flights by the Debtors (collectively, the “Cancelled Flights”).

       5.      At the time of the filing of the Complaint, the Chilean Recognition Order (defined

below) had not been entered and Movant was unaware that the automatic stay under the

Bankruptcy Code may have prohibited the filing of the Chilean Action. For that reason, any

violation of the automatic stay was inadvertent and innocent. Movant files this Motion for an order

modifying or annulling the stay to the extent necessary to permit the continued prosecution of the

Chilean Action and related appeal.




                                                  3
20-11254-jlg           Doc 970          Filed 08/31/20 Entered 08/31/20 12:45:24                               Main Document
                                                     Pg 4 of 16



The Chilean Recognition Order

          6.        The Debtors’ Chilean insolvency case was assigned to the 2nd Civil Court of

Santiago, Chile, case part C-8553-2020 (the “Chilean Insolvency Court”). On June 4, 2020,

after the Filing Date and after the commencement of the Chilean Action, the Chilean Insolvency

Court entered an order (the “Chilean Recognition Order”) which, among other relief: (i)

recognized these chapter 11 cases as the main bankruptcy proceeding with respect to the Debtors;

(ii) appointed the LATAM Parent as a foreign representative with respect to these chapter 11

cases; and (iii) stayed the continuation of the Chilean Action (the “Chilean Stay Order”); and (iv)

provided that, with respect to assets located in the Chilean territory, the scope, modification, and

termination of the stay shall be subject to applicable Chilean law. 2

          7.        On July 21, 2020, Movant asked the Chilean Civil Court to reverse the Chilean Stay

Order and filed an appeal of the Chilean Stay Order in the Santiago appellate court. On August 3,

2020, the Chilean Civil Court denied the request to reverse the Chilean Stay Order and directed the

parties to go forward with the appeal. Currently, the appeal is pending.

The Claim

          8.        On August 31, 2020, Movant filed a proof of claim against the LATAM Parent in

an unliquidated amount (the “Claim”). The Claim was filed by Movant, as the legal representative

of the Consumers pursuant to Chilean law which allows authorized consumer advocacy groups to

represent consumers as the plaintiff, and not as the representative of a class, in these types of

actions. Established in 1996, Movant is a consumer advocacy group located in Santiago, Chile. It

is one of the oldest consumer organizations in Chile with a network of 100 members and

2 The Chilean Recognition Order provides: “That the scope, modification and termination of the stay or suspension referred to
above shall be subject to the provisions set forth in Law No. 20.720 and shall exclusively refer to those assets that are located in the
Chilean territory.” See Chilean Recognition Order at 4, para. III, a copy of which is attached as Exhibit D to the Tapia Decl..




                                                                   4
20-11254-jlg          Doc 970         Filed 08/31/20 Entered 08/31/20 12:45:24                            Main Document
                                                   Pg 5 of 16



collaborators. Movant’s main activities are to inform and educate consumers through its website,

radio and TV programs, the handling of complaints from individual consumers, provision of legal

support, and undertaking collective redress actions on behalf of consumers. Movant’s website is

http://www.conadecus.cl/conadecus/.

         9.        The Claim is for damages and other relief on behalf of the Consumers who

purchased air travel tickets from the LATAM Parent, or one of the other Debtors, for flights which

were rescheduled or canceled as a result of the Covid-19 pandemic, due to border closures,

decisions by governmental authorities or the Debtors’ business decisions, for which the Debtors

did not offer any reasonable or convenient alternative or full reimbursement.

         10.       Movant is the authorized representative of the Consumers and is, therefore,

authorized to file the proof of claim. 3 Although the Complaint seeks compensation for a large

number of Chilean consumers, Chilean law does not authorize “class actions” and the Chilean

Action, which neither involves a class of U.S. citizens nor any claims asserted under U.S. law, is

not subject to the U.S. requirements for class actions set forth in the Federal Rules of Civil

Procedure and the applicable Federal Rules of Bankruptcy Procedure.

         11.       The basis of the Claim is the damages and other relief sought by Movant, on behalf

of the Consumers, in the Chilean Action relating to the Cancelled Flights. The facts supporting the

Claim and the applicable law are set forth in the Complaint. In summary, the Consumers seek




3 Bankruptcy Code §501 provides that a creditor may file a proof of claim, and that such proof of claim may be executed by the
creditor or the creditor’s authorized agent. 11 U.S.C. §501, Fed. R. Bankr. P. 3001(b). Whether a party is an authorized agent of
a creditor is a matter of applicable non-bankruptcy law. In re Griffin Trading Co., 270 B.R. 883 (Bankr. N.D. Ill. 2001) (applying
law of the United Kingdom to determine whether Joint Liquidators were "agents" as contemplated by Rule 3001(b)); In re
Thalmann, 469 B.R. 677 (Bankr. S.D. Tex. 2012) (state law determines whether entity is authorized agent of creditor. Agency may
be conferred by statute. COLLIER ON BANKR., 3001.06 (Alan Resnick & Henry J. Sommer eds., 16th ed.); Nathanson v. NLRB,
344 U.S. 25, 27 (1952) (National Labor Relations Board is a creditor within the meaning of the Bankruptcy Act with respect to back
pay awards, as it is the public agent chosen by Congress to enforce the National Labor Relations Act).



                                                                5
20-11254-jlg       Doc 970     Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                            Pg 6 of 16



compensation for the following relief related to Cancelled Flights, in amounts according to proof

at trial:

                     a. Damages equal to the cost of airline tickets purchased and expenses paid

                         with respect to the Cancelled Flights;

                     b. Restitution of other related expenses paid by the Consumers with respect to

                         the Cancelled Flights;

                     c. Damages equal to the cost for Consumers to obtain the same air travel

                         service, at the time the Consumers can travel in a safe manner, without risk

                         to their health and welfare, including the cost of food, lodging and other

                         expenses incurred by Consumers as a result of the Cancelled Flights;

                     d. Damages for lost wages and related costs incurred by the Consumers as the

                         result of the Cancelled Flights;

                     e. Damages for the illegitimate withholding of the amounts paid by the

                         Consumers for ticket fees, baggage fees, taxes, and other charges; and

                     f. Additional damages, interest, costs, and attorneys’ fees as permitted by

                         applicable Chilean law.

            12.   As noted in the Movant’s proof of claim, the amount of damages is presently

undetermined and, therefore, the Claim is filed in an unliquidated amount. Movant reserves the

right to amend the proof of claim to specify the amount of damages and to seek additional damages

and related relief based on the facts set forth in the Complaint.

Determining the Amount of the Claim

            13.   As set forth above, the Chilean Action has been stayed. The purpose of this Motion

is to inform the Court of the status of the Chilean Action and to seek an order, to the extent



                                                   6
20-11254-jlg     Doc 970     Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                          Pg 7 of 16



necessary, modifying the stay of section 362 to permit Movant to proceed with the Chilean Action

and appeal. Movant seeks this relief because it believes that permitting the Chilean courts to

determine the amount of the Claim is appropriate for several reasons including judicial efficiency,

comity and the fact that the Chilean Action involves Chilean consumers and Chilean law.

       14.     To be clear, Movant seeks to liquidate the amount of its Claim in the Chilean courts

and does not seek to enforce or collect any judgment or settlement related to the Claim, except to

the extent permitted by this Court in connection with these chapter 11 cases.

                                     RELIEF REQUESTED

       15.     Movant seeks entry of an order (i) modifying or annulling the automatic stay of

Bankruptcy Code §362 to permit Movant to continue the Chilean Action and pursue the related

appeal, and (ii) scheduling a joint hearing or conference with the Chilean Insolvency Court to

consider the most efficient and fair procedure to liquidate the Consumer’s Claim. As demonstrated

below, the relief requested is consistent with the standards set forth by the Second Circuit and its

consistent with the principles of comity, judicial economy and the commonly accepted Cross

Border Guidelines.

Cause Exists to Modify the Automatic Stay
Under Bankruptcy Code §362(d)(1)

A.     Definition of “Cause”

       16.     Whether “cause” exists to modify the stay must be determined on a “case by case

basis, taking into consideration the interests of the debtor, the claimants and the estate.” In re

MacInnis, 235 B.R. 255, 259 (S.D.N.Y. 1998) (citing In re Keene Corp., 171 B.R. 180, 183

(Bankr. S.D.N.Y. 1994)); Manhattan King David Restaurant, Inc. v. Levine, 163 B.R. 36, 40

(S.D.N.Y. 1993) (explaining the “term ‘cause’ is not defined in the Bankruptcy Code, and whether

cause exists should be determined on a case by case basis”) (citing In re Sonnax Indus., Inc., 907


                                                 7
20-11254-jlg     Doc 970      Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                           Pg 8 of 16



F.2d 1280, 1286 (2d Cir. 1990)) (“Sonnax”). See also In re Consolidated Distributors, Inc., Case

No. 13-40350 (NHL), 2013 WL 3929851, at *12 (Bankr. E.D.N.Y. July 24, 2013) (citing Sonnax)

(holding movant established cause to lift the automatic stay under Bankruptcy Code §362(d)(1) to

pursue action in district court to final judgment).

        17.    Although “cause” is not defined by the Bankruptcy Code, where a claimant seeks

relief from the stay to pursue a cause of action in a non-bankruptcy forum, Congress has stated:

               In addition, “it will often be more appropriate to permit proceedings
               to continue in their place of origin, when no great prejudice to the
               bankruptcy estate would result, in order to leave the parties to their
               chosen forum and to relieve the bankruptcy court from many duties
               that may be handled elsewhere.”

S. Rep. No. 989, 95th Cong., 2d Sess. 50, reprinted in 1978 U.S.C.C.A.N. 5787, 5836. "The

Bankruptcy Court must make the following determinations in deciding if cause exists to modify

the stay:

        (1) Whether the litigation causes the debtor great prejudice. In re Johnson,
        115 B.R. 634, 636 (Bankr. D. Minn. 1989).

        (2) Whether a balancing of the respective hardships tips in favor of the
        debtor or creditor, resulting from denial or granting of the relief. Id.

        (3) Whether public policy supports the type or kind of action the movant is
        bringing against the debtor. Carter v. Larkham (In re Larkham), 31 B.R.
        273 (Bankr. D. Vt. 1983).”

Edmonson v. America West Airlines, Inc. (In re America West Airlines), 148 B.R. 920, 922-23

(Bankr. D. Ariz. 1993).

        18.    Modification of the automatic stay may be granted by a bankruptcy court under

section 362(d)(1), and the legislative history provides that “a desire to permit an action to proceed

to completion in another tribunal may provide . . . cause.” In re Laventhol & Horwath, 139 B.R.

109, 116 (S.D.N.Y. 1992) (citing H.R. Rep. No. 595, 95th Cong. 2d Sess. 343-44 (1978), reprinted



                                                  8
20-11254-jlg      Doc 970     Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                           Pg 9 of 16



in 1978 U.S. Code Cong. Admin. News 5787, 6300). See also In re Burger Boys, Inc., 183 B.R.

682 (S.D.N.Y. 1994) (upholding bankruptcy court’s decision to lift stay to allow timely

adjudication of non-payment proceeding in civil court); In re Diplomat Electronics Corp., 82 B.R.

688 (Bankr. S.D.N.Y. 1988).

        19.      Additionally, because the Claim is unliquidated, modifying or annulling the stay

will permit the Chilean courts to determine the amount of the Claim which is consistent with the

efficient administration of these chapter 11 cases. Otherwise, this Court would likely be asked to

determine the amount of the Claim or estimate the amount of the Claim. Moreover, comity

considerations certainly weigh in favor of permitting the Chilean courts to determine the amount

of the Claim.

        20.      The burden of proof for a motion under Bankruptcy Code §362(d)(1) is a shifting

one. Sonnax at 1285. Specifically, Bankruptcy Code §362(d)(1) “requires an initial showing of

cause by the movant, while [Bankruptcy Code] §362(g) places the burden of proof on the debtor

for all issues other than ‘the debtors’ equity in property.’” Id. (citing 11 U.S.C. §362(g)(1) and

COLLIER    ON   BANKR. ¶ 362.10 at 362-76); see also In re RCM Global Long Term Capital

Appreciation Fund, Ltd., 200 B.R. 514, 526 (Bankr. S.D.N.Y. 1996) (“Whereas [movant] has the

initial burden of production of evidence that ‘cause’ exists . . . the Debtor has the burden of proof

that stay relief is not warranted.”) (internal citations omitted).

B.      The Sonnax Factors

        21.      In Sonnax, the Second Circuit adopted a twelve-factor analysis to determine

whether the stay should be vacated or modified to permit litigation to be continued in another

forum. In re Curtis, 40 B.R. 795, 799-800 (Bankr. D. Utah 1984), first set forth the factors, which

include:



                                                   9
20-11254-jlg      Doc 970    Filed 08/31/20 Entered 08/31/20 12:45:24             Main Document
                                         Pg 10 of 16



               (1)     whether relief would result in a partial or complete resolution of the issues;

               (2)     lack of any connection with or interference with the bankruptcy case;

               (3)     whether the other proceeding involves the debtor as a fiduciary;

               (4)     whether a specialized tribunal with the necessary expertise has been
                       established to hear the cause of action;

               (5)     whether the debtor's insurer has assumed full responsibility for defending it;

               (6)     whether the action primarily involves third parties;

               (7)     whether litigation in another forum would prejudice the interests of other
                       creditors;

               (8)     whether the judgment claim arising from the other action is subject to
                       equitable subordination;

               (9)     whether movant's success in the other proceeding would result in a judicial
                       lien avoidable by the debtor;

               (10)    the interests of judicial economy and the expeditious and economical
                       resolution of litigation;

               (11)    whether the parties are ready for trial in the other proceeding; and

               (12)    impact of the stay on the parties and the balance of harms.

Sonnax at 1286. Only the relevant factors need be considered. See In re Touloumis, 170 B.R. 825,

828 (Bankr. S.D.N.Y. 1994) (citing Sonnax, 907 F.2d at 1285). The court need not assign the

factors equal weight. See id. (citing In re Anton, 145 B.R. 767, 770 (Bankr. E.D.N.Y. 1992)). The

court is even permitted to lift the stay sua sponte to allow litigation to continue in another forum.

See In re Laventhol & Horwath, 139 B.R. 109, 116 n.6 (S.D.N.Y. 1992); Niagara Mohawk Power

Corp. v. Megan Racine Assocs., Inc. (In re Megan-Racine Assos., Inc.), 180 B.R. 375 (Bankr.

N.D.N.Y. 1995).




                                                 10
20-11254-jlg     Doc 970     Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                         Pg 11 of 16



C.     Cause Exists to Modify or Annul the Automatic Stay

       22.     Of the Sonnax factors, factors 1, 2, 4, 7, 10, and 12 are relevant here. A balancing

of the Sonnax factors weighs decidedly in favor of allowing the Chilean Action to proceed to

determine the amount of the Claim.

               Factor 1 – Complete Resolution of the Issues

       23.     Granting the Motion would result in the continued prosecution of the Chilean

Action which would ultimately result in a complete resolution of the dispute between the Debtors

and the Consumers with respect to the Cancelled Flights. Movant seeks only to determine the

amount of the Claim. Courts in this circuit have found that Bankruptcy Code section 362(d)(1)

contemplates and “frequently permits” precisely this type of relief. In re Petition of Caldas, 274

B.R. 583, 596 (Bankr. S.D.N.Y. 2002) (“The distinction between permitting a litigation to proceed

solely for the purpose of fixing a claim in amount… is one that is readily made under U.S.

bankruptcy law [which] relief is frequently permitted on requests for relief from the stay in United

States bankruptcy courts, under Bankruptcy Code section 362(d)(1), particularly where liquidating

the claim in the Bankruptcy Court would be impermissible, impractical, or less efficient than the

alternative.”) (citing Sonnax, 907 F.2d at 1286-1287)).

       24.     Judge Gropper’s decision in In re Aerovias Nacionales De Colom. S.A. & Avianca,

Inc., 345 B.R. 120 (Bankr. S.D.N.Y. 2006) is instructive. In Aerovias Nacionales the debtor filed

a chapter 11 case in New York, but no insolvency proceeding was filed in the country of

Columbia. Judge Gropper entered an order establishing procedures for the resolution of certain

Columbian labor claims by the Columbian courts. Id. 122. In applying the Sonnax factors, Judge

Gropper concluded that it was appropriate for the Columbian courts to adjudicate the labor claims

because, among other reasons, Columbia had the greatest interest in the issues presented by the



                                                11
20-11254-jlg     Doc 970      Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                          Pg 12 of 16



labor claims, and the determination by the Columbian courts would provide a conclusive

resolution to the disputed issues. Id. 125-26.

               Factor 2 – Connection to, or Interference With, the Chapter 11 Cases

       25.     Continuing the Chilean Action will not interfere with these cases because the

Chilean Action is already proceeding in the Chilean courts which have already stayed the Chilean

Action. The Chilean Action has little connection to these chapter 11 cases in that the action will be

adjudicated on the basis of local and regional facts and circumstances related to the COVID-19

pandemic, travel restrictions, and Debtors’ acts that led to the Cancelled Flights, and require

application of Chilean law, including Chilean consumer protection laws.               See Aerovias

Nacionales, 345 B.R. at 124 (finding that the second Sonnax factor was met because the foreign

proceeding required adjudication of labor claims in Colombia, and, “[t]hus, there is little

connection between the claim and the Chapter 11 case as a whole.”).




                                                 12
20-11254-jlg     Doc 970     Filed 08/31/20 Entered 08/31/20 12:45:24             Main Document
                                         Pg 13 of 16



               Factor 4 – The Chilean Civil Court
               is a Specialized Tribunal

       26.     Movant’s claims in the Chilean Action are based upon Chilean law and the

Complaint is expressed in, and the Chilean proceedings will be conducted in, the Spanish

language. The Chilean Action arises out of Chilean Law Nr. 19496 on the Protection of Consumer

Rights, dated March 7, 1997, and Articles 8, section (e), and 51 Nr. 1(b) establishing the legitimacy

of consumers’ associations to bring collective actions on behalf of consumers. Movant submits

that the Chilean Civil Court – not this Court – is the most appropriate tribunal to hear and decide

the Chilean Action. See, e.g., Aerovias Nacionales, 345 B.R. at 124 (finding where the foreign

proceeding related to Colombian labor claims, “the Colombian tribunals have the expertise and

experience to hear the issues, as this Court decidedly does not.”).

       27.     Permitting the Chilean Action to proceed is consistent with the principle of comity

which courts in the United States traditionally afford foreign tribunals. See, e.g., Aerovias

Nacionales, 345 B.R. at 125-26. Under the principles of comity, “United States courts will

ordinarily defer to foreign proceedings so long as ‘the foreign court has proper jurisdiction and

enforcement does not prejudice the rights of United States citizens or violate domestic public

policy.’” Id. (citing Finanz AG Zurich v. Banco Economico S.A., 192 F.3d 240, 246 (2d Cir. 1999)

and Victrix S.S. Co., S.A. v. Salen Dry Cargo A.B., 825 F.2d 709, 713 (2d Cir. 1987). U.S. courts

frequently grant comity in cases involving foreign insolvency proceedings, including in

determining issues arising in a chapter 11 case where the underlying conduct took place abroad.

See Maxwell Communication Corp. v. Societe Generale (In re Maxwell Communication Corp.), 93

F.3d 1036, 1051-1053 (2d Cir. 1996); see also Ecoban Fin. Ltd. v. Grupo Acerero del Norte, SA

de CV, 108 F.Supp.2d 349, 352-53 (S.D.N.Y. 2000), aff'd, 242 F.3d 364 (2d Cir. 2001), cert.




                                                 13
20-11254-jlg             Doc 970            Filed 08/31/20 Entered 08/31/20 12:45:24                                      Main Document
                                                        Pg 14 of 16



denied, 534 U.S. 814 (2001); Finanz AG Zurich, 192 F.3d at 246; Cunard S.S. Co. v. Salen Reefer

Servs. AB (In re Cunard), 773 F.2d 452, 457 (2d Cir. 1985).

                       Factor 7 – Granting Movant Relief
                       Would Not Prejudice Other Creditors

           28.         Allowing Movant to proceed with the Chilean Action would not prejudice any

legitimate interests of other creditors because Movant only seeks to continue the Chilean Action in

order to determine the amount of the Claim. Movant will not seek to recover on the Claim with

respect to any judgment or settlement realized with respect to the Claim, except to the extent

authorized by this Court in these chapter 11 cases.

                       Factor 10 – Interests of Judicial Economy and
                       Expeditious and Economical Resolution of Litigation

           29.         Judicial economy would best be served by lifting the automatic stay. As stated

above, the Chilean Civil Court is the best and most appropriate tribunal to interpret applicable

Chilean laws and determine the respective rights of the parties in the Chilean Action. 4

                       Factor 12 – Impact of the Stay and Balance of Harms

           30.         The impact of the automatic stay and balance of harms weighs decidedly in favor

of the Movant and the Consumers it represents. If the Motion is not granted, the Consumers will

be prejudiced because they will be unable to pursue their rights under Chilean law in the pending

Chilean litigation.

           31.         The amount of the Claim must be determined by either this Court or the Chilean

courts and, as set forth above, the Chilean courts are in a better position to hear and determine the

Chilean Action. The Debtors are already defending the Chilean Action and this Court’s automatic



4 If the Chilean courts do not, or cannot, expeditiously resolve Claimant’s Claim, Movant reserves the right to seek appropriate relief in this Court,
including without limitation, seeking to estimate the Claim under Bankruptcy Code section 502(c).



                                                                         14
20-11254-jlg     Doc 970     Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                         Pg 15 of 16



stay is unnecessary to protect the chapter 11 estates because the Chilean Insolvency Court has

already issued a stay which Movant must overcome.

       32.     Any burden on the chapter 11 estates of permitting the Chilean Action to proceed

will be minimal. First, that action is currently stayed by the Chilean Court. Second, both LATAM

and Movant already filed their appeal briefs and the hearing on the appeal will take place on

September 1, 2020. Consequently, the balance of equities in lifting the automatic stay in the U.S.

weighs in favor of the Movant and the Consumers.

       33.     For all of the above reasons, Movant submits that cause exists to modify or annul

the automatic stay, and to schedule a joint hearing or conference with the Chilean Insolvency

Court to determine the best procedure to determine the amount of the Claim.

A Cross-Border Conference or Hearing is Appropriate

       34.     The Cross-Border Guidelines are designed to promote, among other things, “The

efficient and timely coordination and administration of ‘Parallel Proceedings’” and “the avoidance

or minimization of litigation costs, and inconvenience to the parties in the Parallel Proceeding.”

Cross-Border Guidelines, ¶C. The Cross-Border Guidelines suggest that “Courts should

encourage and where necessary direct, if they have the power to do so, the parties to make the

necessary application to the court to facilitate such implementation by a protocol or order derived

from these Guidelines, and encourage them to act so as to promote the objectives and aims of these

Guidelines wherever possible.” Cross-Border Guidelines ¶ F.

       35.     Consistent with the objectives of the Cross-Border Guidelines, Movant requests a

joint hearing or conference with the Chilean Insolvency Court in order to determine a consistent

and economical method for determining the amount of the Claim, and to ensure that Claimant’s

rights under Chilean law are respected and protected.



                                                15
20-11254-jlg     Doc 970     Filed 08/31/20 Entered 08/31/20 12:45:24            Main Document
                                         Pg 16 of 16



                                         CONCLUSION

       36.     Notice of the Motion has been provided pursuant to this Court’s Order

Implementing Certain Notice and Case Management Procedures, dated June 5, 2020 (EFC 112).

Movant submits that such notice is sufficient and appropriate under the circumstances.

       WHEREFORE, for all of the foregoing reasons, and based upon the Declaration filed

herewith, Movant respectfully requests that this Court enter an order (i) modifying or annulling the

automatic stay of Bankruptcy Code §362 to permit Movant to continue to prosecute the Chilean

Action to the point of judgment or settlement, (ii) scheduling a hearing or conference with the

Chilean Insolvency Court, and (iii) granting the Movant such further relief as the Court deems

appropriate.

Dated: Port Washington, New York
       August 31, 2020

                                              ADAM L. ROSEN PLLC

                                              By: Adam L. Rosen
                                                     Adam L. Rosen
                                              2-8 Haven Avenue, Ste. 220
                                              Port Washington, NY 11050
                                              516-407-3756
                                              adam.rosen@ALRcounsel.com

                                              WOLF POPPER LLP
                                              845 Third Avenue
                                              New York, NY 10022
                                              Chet B. Waldman
                                              212-451-9624
                                              cwaldman@wolfpopper.com

                                              Attorneys for Corporación Nacional de
                                              Consumidores y Usuarios de Chile




                                                16
